Title: To George Washington from John Taylor Gilman, 12 August 1789
From: Gilman, John Taylor
To: Washington, George

 

Sir
New York August 12th 1789.

I hope your Excellency will be pleased to Excuse the trouble of this Letter, as an Attack of the Rheumatism deprives me the Honor of waiting on you in person.
Having been Honored by the late Congress with an appointment as One of the Commissioners for adjusting the Accounts between the United States and Individual states, I met the other Commissioners in this place in January last, but as I cannot proceed in the business in the absence of the Gentlemen who are now Associated with me, and am desirous of Visiting my Family in New Hampshire, have to Request that your Excellency would be pleased to Indulge me with leave of Absence for a few Weeks. I have the Honor to be, with the Highest Respect, Your most Obedient and most Hume servt

John Taylor Gilman

